Fourth Court of Appeals
                               San Antonio, Texas
                                    August 3, 2017

                                 No. 04-17-00311-CV

                                 Stephanie INGRAM,
                                      Appellant

                                          v.

                                 Alberto BARRAGAN,
                                        Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                            Trial Court No. 2017CV02091
                         Honorable Jason Wolff, Judge Presiding


                                    ORDER
    The appellant’s motion to show cause for extension of time to file brief is hereby
GRANTED. Time is extended to August 28, 2017.


                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                               ___________________________________
                                               Luz Estrada
                                               Chief Deputy Clerk